DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s filing dated 04/22/2022.
	Claims 1-3, 6-9, 12 and 14 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Odate et al., US 20160039428 A1, Urano et al., US 20160207538 A1 and Kohel Otsuka et al., US 20160362116 A1.
	Odate discloses a drive mode switch control device for a vehicle configured to control switching a drive mode between a driver control of the vehicle and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control device comprising: 
a processor configured to acquire operation information related to drive operations input by the driver (See at least ¶10); 
switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state (See at least ¶9 and 12)
wherein in the autonomous drive state, a travel of the vehicle is controlled by the autonomous drive function (See at least ¶38), 
in the manual drive state, the travel of the vehicle is controlled by the driver (See at least ¶48), 
in the coordination drive state, the travel of the vehicle is controlled by coordinating a control of the autonomous drive function and the drive operations of the 2MPD/slsApplication No.: 16/431,824Docket No.: 4041 J-003598-US-CO driver (See at least ¶12).

Urano teaches:
detect an input of a first driving operation and an input of a second driving operation based on the acquired operation information, in response to the drive state not being in the manual drive state (See at least ¶13)
 the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor, the second driving operation is a driving operation input to a second operation target in the vehicle by the driver and detected by a second sensor, the first operation target is different than the second operation target, the first sensor is different than the second sensor (See at least ¶13), 
and the processor is further configured to switch the drive state from the autonomous drive state to the coordination drive state in response to detecting the first driving operation, and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation (See at least ¶8).

Otsuka teaches the first driving operation being one of: actuating an accelerator pedal, actuating a brake pedal, actuating a steering wheel, and actuating a turn signal lever and the second driving operation being one of: actuating the accelerator pedal, actuating the brake pedal, actuating the steering wheel, and actuating a turn signal lever, the first driving operation is different than the second driving operation (See at least ¶34 and 35).
None of the prior art of record taken individually or in combination with the prior art of record discloses:
(Claims 1 and 9) “in response to the vehicle being in the coordination drive state and a first drive force input from the autonomous drive function being greater in magnitude than a second drive force input from the driver, the processor is further configured to control the vehicle in the coordination drive state with the first drive force input, and in response to the vehicle being in the coordination drive state and the second 3MPD/slsApplication No.: 16/431,824Docket No.: 4041 J-003598-US-CO drive force input from the driver being greater in magnitude than the first drive force input from the autonomous drive function, the processor is further configured to allow the driver to control the vehicle in the coordination drive state with the second drive force input.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably company the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662